DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 8, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 8, 10 and 16 — 19 as being unpatentable over
Utsui et al (EP 562590 A1) in view of Malatesta et al (U.S. Patent No. 5,407,537) and Nonomura
et al (U.S. Patent No. 2004/0013830 A1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 9 as being unpatentable over Utsui et al (EP
562590 A1) in view of Malatesta et al (U.S. Patent No. 5,407,537) and Nonomura et al (U.S.
Patent No. 2004/0013830 A1) and further in view of Garavaglia et al (U.S. Patent Application
Publication No. (2003/0203080 A1), of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing
to particularly point out and distinctly claim the subject matter which applicant regards as the


6.	Claim 16 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘forming box’ is indefinite as its meaning is unclear. 



NEW REJECTIONS
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing
to particularly point out and distinctly claim the subject matter which applicant regards as the
invention. Claim 8 recites the phrase ‘the dry pulp’ in line 7. There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 

10. 	Claims 8, 10 and 16 — 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Utsui et al (EP 562590 A1) in view of Malatesta et al (U.S. Patent No. 5,407,537) and Chapman (U.S. Patent No. 3,130,118) and Nonomura et al (U.S. Patent No. 2004/0013830 A1).
With regard to Claim 8, Utsui et al disclose a container (column 3, lines 14 — 15),
therefore a three — dimensional article, made by a process comprising placing a paper stock
comprising pulp ingredients on a wire (column 3, lines 24 — 28) in the shape of the container,
within a mold that conforms to the exterior surface of the wire, and which also contains halls
through which water can pass (column 4, lines 4 — 15) under reduced pressure (column 4, lines
31 — 37); the pulp is therefore contained in a forming box, and is absorbed by the mold; the pulp
is then pressed between the mold, which is a female mold, and a male mold, therefore a shape opposite to the shape of the female mold, which is a first mold, at 150 to 250 degrees Celsius,
until the final product is obtained (column 5, lines 35 — 47). Although the disclosed range of
temperature is not identical to the claimed range, the disclosed range overlaps the claimed range.
It would have been obvious for one of ordinary skill in the art to provide for any amount within
the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
Utsui et al do not explicitly disclose moving the forming box so that it is positioned facing a
second forming box. However, because pressing between a male mold and a female mold is
disclosed, it would have been obvious for one of ordinary skill in the art to provide for a second
forming box comprising the male mold, and for moving of the forming box so that it is
positioned facing the second forming box, in order to provide pressing. Utsui et al also do not
disclose placing the paper stock on the wire by pouring the paper stock, or first molds and second

pouring of the paper stock, as placing of the paper stock is disclosed. It also would have been
obvious for one of ordinary skill in the art to provide for a plurality of molds, therefore first
molds and second molds, in order to obtain a plurality of containers, and to provide for bolting of
the molds, to restrict movement during production. Utsui et al also fail to disclose a tray and
paper stock comprising virgin cellulose fibers and wetting of the fibers to form a suspension and
adding a binding substance in the amount of 0.2 to 1% by weight  and a pressure of 1.5 to 3 bar. However, Malatesta et al teach that it is well — known in the art to provide paper stock comprising cellulose fibers dispersed in water (paper and similar products are produced by dispersing cellulose fibers in large quantities of water; column 1, lines 14 — 19) and comprising alkyl — ketene dimer (column 1, lines 25 — 30), therefore a binding substance, and Chapman teaches that it well known in the art to provide for alkyl – ketene dimer in the amount of 0.01 to 1% by weight (column 4, lines 3 – 7) in a paper stock when the paper stock is for commercial paper (column 3, lines 39 – 51). It therefore would have been obvious for one of ordinary skill in the art to provide for cellulose fibers and wetting of the fibers to form a suspension and adding a binding substance in the amount of 0.01 to 1% by weight in order to use a process that is well — known in the art as taught by Utsui et al. It additionally would have been obvious to provide for fibers that are virgin as no recycling or additives are taught by Malatesta et al. Although the disclosed range of amount of binding substance is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
Nonomura et al teach the making of a container that is a tray (paragraph 0119)

to 2.0 MPa (paragraph 0075) for the purpose of obtaining a container that is lightweight and that
has buckling strength (paragraph 0524).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
tray and a pressure of preferably 0.4 to 2.0 MPa in order to obtain a container that is lightweight
and that has buckling strength as taught by Nonomura et al. As the term ‘preferably’ is used to
define the pressure taught by Nonomura et al, the pressure is not limited to the pressure that is
taught. It therefore would additionally have been obvious for one of ordinary skill in the art to
provide for a pressure of 1.5 to 3 bar.
With regard to Claim 10, because the tray would comprise cellulose, the tray would be
suitable for use in the fabrication of a food tray.
With regard to Claim 16, 0.5% by weight of cellulose fibers, therefore 99.5% water, is disclosed by Utsui et al (column 6, lines 34 – 35).
With regard to Claims 17 — 19, Utsui et al do not explicitly disclose absorption by means of vacuum pressure. However, it would have been obvious for one of ordinary skill in the art to provide for vacuum pressure, as reduced pressure is disclosed.

11. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Utsui et al (EP
562590 A1) in view of Malatesta et al (U.S. Patent No. 5,407,537) and Chapman (U.S. Patent No. 3,130,118) and Nonomura et al (U.S. Patent No. 2004/0013830 A1) and further in view of Garavaglia et al (U.S. Patent Application Publication No. (2003/0203080 A1).
Utsui et al, Malatesta et al, Chapman and Nonomura et al disclose a process as discussed above. Utsui et al, Malatesta et al Chapman and Nonomura et al fail to disclose application of a 
Garavaglia et al teach coupling, therefore application, of a sheet to tray (paragraph 0139),
the sheet comprising a film (paragraph 0140) that is heat sealed, and that therefore comprises a
heat seal layer, to the tray at 135 to 150 degrees Celsius for 0.5 to 1.5 seconds, in an example, for
the purpose of sealing to a flange (paragraph 0145).
It therefore would have been obvious for one of ordinary skill in the art to provide for
application by a heated press at the claimed time and temperature in order to seal to a flange as
taught by Garavaglia et al. Although the claimed time is not disclosed, it would have been
obvious for one of ordinary skill in the art to provide for the claimed time, as 0.5 to 1.5 seconds
is disclosed in an example. Although the disclosed range of temperature is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claim 8, 35 U.S.C. 103(a) rejection of Claims 8, 10 and 16 — 19 as being unpatentable over Utsui et al (EP 562590 A1) in view of Malatesta et al (U.S. Patent No. 5,407,537) and Nonomura et al (U.S. Patent No. 2004/0013830 A1) and 35 U.S.C. 103(a) rejection of Claim 9 as being unpatentable over Utsui et al (EP 562590 A1) in view of Malatesta et al (U.S. Patent No. 5,407,537) and Nonomura et al (U.S. Patent No. 2004/0013830 A1) and further in view of Garavaglia et al (U.S. Patent Application Publication No. (2003/0203080 A1), of record in the previous Action, have 
Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 8 and 35 U.S.C. 112, second paragraph rejection of Claim 16, of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated October 1, 2021, that it is clear from the specification that the phrase ‘forming box’ refers to a container.
However, it is unclear why the term ‘box’ is used instead of ‘container,’ unless the shape is necessarily square or rectangular.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782